Title: From James Madison to Asher Robbins, 10 June 1811
From: Madison, James
To: Robbins, Asher


          
            Sir
            Washington June 10 1811
          
          I have duly received your letter of the 3d instant. Its declaration of your principles & sentiments on certain subjects will have the attention which is due to the frankness and explicitness with which it is made.
          I ought at the same time not to authorize any inference from this assurance, that might prejudice any individual whatever in your estimation. Accept my friendly respects
          
            James Madison
          
        